United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1567
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Adam M. Joseph,                         *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 12, 2010
                                Filed: February 23, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Pursuant to a written plea agreement containing an appeal waiver, Adam Joseph
pleaded guilty to conspiring to distribute 500 grams or more of a substance containing
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The
district court1 sentenced him to 188 months in prison and 5 years of supervised
release. On appeal, his counsel has moved for permission to withdraw, and has filed
a brief under Anders v. California, 386 U.S. 738 (1967). Joseph has filed a pro se
supplemental brief, claiming that his counsel was ineffective.

      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
       Upon careful review, we conclude that Joseph knowingly and voluntarily
entered into the plea agreement and the appeal waiver, and that enforcing the appeal
waiver would not result in a miscarriage of justice. We therefore enforce the appeal
waiver. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc)
(court will enforce appeal waiver and dismiss where appeal falls within scope of
waiver, both plea agreement and waiver were entered into knowingly and voluntarily,
and no miscarriage of justice would result); see also United States v. Estrada-Bahena,
201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders
case). We further decline to consider Joseph’s ineffective-assistance claim on direct
appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007)
(appellate court ordinarily defers ineffective-assistance claims to 28 U.S.C. § 2255
proceedings).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue for appeal beyond the scope of the waiver.
Accordingly, we grant counsel leave to withdraw and we dismiss the appeal.
                       ______________________________




                                         -2-